DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 February 2022 has been entered.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Interpretation
The specification (e.g., see “… scintillator array 310 may include only one scintillation crystal …” in paragraph 46) serves as a glossary (MPEP § 2111.01) for the claim term “scintillator array”.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
Claim(s) 1-20 is/are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term.  Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999).  The term “differential adder” in claim(s) 1-20 is used by the claim(s) to mean “… differential adder (e.g., the differential adder 530, the differential adder 535) may sum up electric signals from each of the photoelectric converters in the corresponding row/column …” (paragraph 49).  Further, the term “differential unit” in claim(s) 1-20 is used by the claim(s) to mean “… differential unit 630 may process one or more time signals. Exemplary processing of the time signal may include summation, accelerating, smoothing, denoising, etc. …” (paragraph 50).  The terms are indefinite because the specification does not clearly redefine the terms.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 1, 2, 7-13, and 17-20 is/are rejected under U.S.C. 102(a)(2) as being anticipated by Fu et al. (US 2018/0038966) in so far as understood.
	In regard to claim 1, Fu et al. disclose a device, comprising:
(a) a plurality of detection modules, wherein each of the plurality of detection modules includes:
(a1) a scintillator array, the scintillator array interacting with a plurality of photons at respective interaction points to generate a plurality of optical signals (e.g., “… PET detectors, several SiPM devices are grouped together and are optically coupled to scintillator crystals that convert the 511 kiloelectronvolt (keV) annihilation photons, forming a detector block …” in paragraph 1);
(a2) one or more photoelectric converters coupled to the scintillator array and configured to convert the plurality of optical signals to one or more electric signals (e.g., “… PET detectors, several SiPM devices are grouped together and are optically coupled to scintillator crystals that convert the 511 kiloelectronvolt (keV) annihilation photons, forming a detector block …” in paragraph 1), each of the one or more electric signals including an energy signal and a time signal (e.g., “… each block conventionally shares timing, position and energy readout electronics …” in paragraph 2);
(a3) one or more energy information determination circuits configured to generate energy information based on the one or more energy signals, each of the one or more energy information determination circuits including a differential adder, and the differential adder being connected to at least one photoelectric converter of the one or more photoelectric converters (e.g., “… each block conventionally shares timing, position and energy readout electronics … energy channel 210 … output signals from all SiPMs in the array/block are summed together in summer 221 …” in paragraphs 2, 13, and 15); and
(a4) a time information determination circuit connected to the one or more photoelectric converters and configured to generate time information based on the one or more time signals (e.g., “… each block conventionally shares timing, position and energy readout electronics … block timing channel 220 …” in paragraphs 2 and 13), wherein the time information determination circuit includes a differential unit connected to the one or more photoelectric converters (e.g., “… time discriminating circuit shapes the summed signal with shaping circuit 223 that high-pass filters the summed signal with a short time constant (e.g. 1-10 nanoseconds) to provide a high degree of timing accuracy … leading edge discriminator 225 …” in paragraph 16); and
(b) a processing engine, configured to generate an image based on the energy information and the time information (e.g., “… coincidence resolving time (CRT) of each detector block is an important factor affecting the image quality of the reconstructed distribution of the positron-emitting radioisotope in patients … image reconstruction … timing, energy, and two-dimensional position information of a radiation event are sent to an external processor (e.g., time-to-digital converter (TDC), field programmable gate array, microcontroller, microprocessor, etc.) for further processing …” in paragraphs 2, 17, and 20).
	In regard to claim 2 which is dependent on claim 1, Fu et al. also disclose that the scintillator array includes a plurality of scintillation crystals, and each of the one or more photoelectric converters is coupled to one or more of the plurality of scintillation crystals (e.g., “… 1: 1 coupling between the crystal and SiPM … SiPMs 102, 103, scintillator crystals 112, 113, 114 …” in paragraphs 10 and 12).
	In regard to claim 7 which is dependent on claim 1, Fu et al. also disclose a decoder connected to the one or more energy information determination circuits and configured to determine locations of the interaction points based on the energy information (e.g., “… Energy channel 210 includes summer/weighting circuit 212 that provides the control/processing logic circuit 240 with energy level and two-dimensional position (X and Y) of a radiation event …” in paragraph 14).
	In regard to claim 8 which is dependent on claim 1, Fu et al. also disclose that the time information determination circuit further includes a comparator configured to generate a trigger signal based on the accelerated time signal (e.g., “… shaped signal is then compared to the current threshold, which is set just above the dark current noise level. If the pulse is above the predetermined threshold of leading edge discriminator 225, the block timing trigger HitB provides timing information to the control/processing logic circuit 240 …” in paragraph 16), and a time-to-digital converter (TDC) configured to generate the time information based on the trigger signal (e.g., “… timing, energy, and two-dimensional position information of a radiation event are sent to an external processor (e.g., time-to-digital converter (TDC), field programmable gate array, microcontroller, microprocessor, etc.) for further processing …” in paragraph 20).
	In regard to claim 9 which is dependent on claim 1, Fu et al. also disclose that the time information includes a time point when the scintillator array interacts with the plurality of photons (e.g., “… Control/processing logic circuit 240 registers the position of pixel channels having hits (i.e., radiation events). The timing, energy, and two-dimensional position information of a radiation event are sent to an external processor (e.g., time-to-digital converter (TDC), field programmable gate array, microcontroller, microprocessor, etc.) for further processing …” in paragraph 20).
	In regard to claim 10 which is dependent on claim 1, Fu et al. also disclose that the scintillator array is made of bismuth germanium oxide (BGO) crystals (e.g., “… When the optical signal is of low amplitude with a large decay time constant, e.g. in bismuth germanium oxide (BGO) based detectors …” in paragraph 19).
	In regard to claim 11 which is dependent on claim 1, Fu et al. also disclose that the photoelectric converter is a silicon photomultiplier (SIPM) (e.g., “… Silicon photomultipliers (SiPMs) … PET detectors, several SiPM devices are grouped together and are optically coupled to scintillator crystals that convert the 511 kiloelectronvolt (keV) annihilation photons, forming a detector block …” in paragraph 1).
	In regard to claim 12, Fu et al. disclose a system, comprising:
(a) a gantry including a detecting area in which an object is scanned (e.g., “… clinical whole-body PET scanner, which consists of a large number of detector blocks arranged in a ring around the patient bore …” in paragraph 2);
(b) a detector configured to receive a plurality of photons that are emitted from the object, the detector comprising a plurality of detection modules, wherein each of the plurality of detection modules includes:
(b1) a scintillator array, the scintillator array interacting with a plurality of photons at respective interaction points to generate a plurality of optical signals (e.g., “… PET detectors, several SiPM devices are grouped together and are optically coupled to scintillator crystals that convert the 511 kiloelectronvolt (keV) annihilation photons, forming a detector block …” in paragraph 1);
(b2) one or more photoelectric converters coupled to the scintillator array and configured to convert the plurality of optical signals to one or more electric signals (e.g., “… PET detectors, several SiPM devices are grouped together and are optically coupled to scintillator crystals that convert the 511 kiloelectronvolt (keV) annihilation photons, forming a detector block …” in paragraph 1), each of the one or more electric signals including an energy signal and a time signal (e.g., “… each block conventionally shares timing, position and energy readout electronics …” in paragraph 2);
(b3) one or more energy information determination circuits configured to generate energy information based on the one or more energy signals, each of the one or more energy information determination circuits including a differential adder, and the differential adder being connected to at least one photoelectric converter of the one or more photoelectric converters (e.g., “… each block conventionally shares timing, position and energy readout electronics … energy channel 210 … output signals from all SiPMs in the array/block are summed together in summer 221 …” in paragraphs 2, 13, and 15); and
(b4) a time information determination circuit connected to the one or more photoelectric converters and configured to generate time information based on the one or more time signals (e.g., “… each block conventionally shares timing, position and energy readout electronics … block timing channel 220 …” in paragraphs 2 and 13), wherein the time information determination circuit includes a differential unit connected to the one or more photoelectric converters (e.g., “… time discriminating circuit shapes the summed signal with shaping circuit 223 that high-pass filters the summed signal with a short time constant (e.g. 1-10 nanoseconds) to provide a high degree of timing accuracy … leading edge discriminator 225 …” in paragraph 16); and
(c) a processing engine configured to generate an image based on the energy information and the time information (e.g., “… coincidence resolving time (CRT) of each detector block is an important factor affecting the image quality of the reconstructed distribution of the positron-emitting radioisotope in patients … image reconstruction … timing, energy, and two-dimensional position information of a radiation event are sent to an external processor (e.g., time-to-digital converter (TDC), field programmable gate array, microcontroller, microprocessor, etc.) for further processing …” in paragraphs 2, 17, and 20).
	In regard to claim 13 which is dependent on claim 12, Fu et al. also disclose that the scintillator array includes a plurality of scintillation crystals, and each of the one or more photoelectric converters is coupled to one or more of the plurality of scintillation crystals (e.g., “… 1: 1 coupling between the crystal and SiPM … SiPMs 102, 103, scintillator crystals 112, 113, 114 …” in paragraphs 10 and 12).
	In regard to claim 17 which is dependent on claim 12, Fu et al. also disclose that the detector further includes a decoder connected to the one or more energy information determination circuits and configured to determine locations of the interaction points based on the energy information (e.g., “… Energy channel 210 includes summer/weighting circuit 212 that provides the control/processing logic circuit 240 with energy level and two-dimensional position (X and Y) of a radiation event …” in paragraph 14).
	In regard to claim 18 which is dependent on claim 12, Fu et al. also disclose that the time information determination circuit further includes a comparator configured to generate a trigger signal based on the accelerated time signal (e.g., “… shaped signal is then compared to the current threshold, which is set just above the dark current noise level. If the pulse is above the predetermined threshold of leading edge discriminator 225, the block timing trigger HitB provides timing information to the control/processing logic circuit 240 …” in paragraph 16), and a time-to-digital converter (TDC) configured to generate the time information based on the trigger signal (e.g., “… timing, energy, and two-dimensional position information of a radiation event are sent to an external processor (e.g., time-to-digital converter (TDC), field programmable gate array, microcontroller, microprocessor, etc.) for further processing …” in paragraph 20).
	In regard to claim 19 which is dependent on claim 12, Fu et al. also disclose that the time information includes a time point when the scintillator array interacts with the plurality of photons (e.g., “… Control/processing logic circuit 240 registers the position of pixel channels having hits (i.e., radiation events). The timing, energy, and two-dimensional position information of a radiation event are sent to an external processor (e.g., time-to-digital converter (TDC), field programmable gate array, microcontroller, microprocessor, etc.) for further processing …” in paragraph 20).
	In regard to claim 20, Fu et al. disclose a method, comprising:
(a) interacting with a plurality of photons at respective interaction points to generate a plurality of optical signals (e.g., “… PET detectors, several SiPM devices are grouped together and are optically coupled to scintillator crystals that convert the 511 kiloelectronvolt (keV) annihilation photons, forming a detector block …” in paragraph 1);
(b) converting the plurality of optical signals to one or more electric signals by one or more photoelectric converters, each of the one or more electric signals including an energy signal and a time signal (e.g., “… PET detectors, several SiPM devices are grouped together and are optically coupled to scintillator crystals that convert the 511 kiloelectronvolt (keV) annihilation photons, forming a detector block … each block conventionally shares timing, position and energy readout electronics …” in paragraphs 1 and 2);
(c) generating energy information based on the one or more energy signals by one or more energy information determination circuits, each of the one or more energy information determination circuits including a differential adder, and the differential adder being connected to at least one photoelectric converter of the one or more photoelectric converters (e.g., “… each block conventionally shares timing, position and energy readout electronics … energy channel 210 … output signals from all SiPMs in the array/block are summed together in summer 221 …” in paragraphs 2, 13, and 15);
(d) generating time information based on one or more time signals by a time information determination circuit, the time information determination circuit including a differential unit connected to the one or more photoelectric converters (e.g., “… each block conventionally shares timing, position and energy readout electronics … block timing channel 220 … time discriminating circuit shapes the summed signal with shaping circuit 223 that high-pass filters the summed signal with a short time constant (e.g. 1-10 nanoseconds) to provide a high degree of timing accuracy … leading edge discriminator 225 …” in paragraphs 2, 13, and 16); and
(e) generating an image based on the energy information and the time information (e.g., “… coincidence resolving time (CRT) of each detector block is an important factor affecting the image quality of the reconstructed distribution of the positron-emitting radioisotope in patients … image reconstruction … timing, energy, and two-dimensional position information of a radiation event are sent to an external processor (e.g., time-to-digital converter (TDC), field programmable gate array, microcontroller, microprocessor, etc.) for further processing …” in paragraphs 2, 17, and 20).
Claim(s) 1-5, 7, 9-15, 17, 19, and 20 is/are rejected under U.S.C. 102(a)(2) as being anticipated by Ng et al. (US 9,903,961) in so far as understood.
	In regard to claim 1, Ng et al. disclose a device, comprising:
(a) a plurality of detection modules, wherein each of the plurality of detection modules includes:
(a1) a scintillator array, the scintillator array interacting with a plurality of photons at respective interaction points to generate a plurality of optical signals (e.g., “… modules of gamma ray detectors 122 described include a pixelated scintillator material or scintillator crystal array 400 and a silicon photomultiplier (SiPM) array 402. The scintillator crystal array 400 scintillates (i.e., converts the absorbed energy into light) when a gamma ray photon collides therewith …” in the last complete column 5 paragraph);
(a2) one or more photoelectric converters coupled to the scintillator array and configured to convert the plurality of optical signals to one or more electric signals, each of the one or more electric signals including an energy signal and a time signal (e.g., “… Light output from the crystal array 400 is converted to an electrical signal in the SiPM array 402, to indicate the 2-dimensional location and total energy and timing of the gamma ray photon …” in the last complete column 5 paragraph);
(a3) one or more energy information determination circuits configured to generate energy information based on the one or more energy signals, each of the one or more energy information determination circuits including a differential adder, and the differential adder being connected to at least one photoelectric converter of the one or more photoelectric converters (e.g., “… summing circuits to accumulate row and column signals from a subset of the scintillator pixels in an array. After pulse processing, dynamic switching circuit is used to obtain the final energy and timing signal from the row or column signals …” in the second column 6 paragraph); and
(a4) a time information determination circuit connected to the one or more photoelectric converters and configured to generate time information based on the one or more time signals (e.g., “… pulse shaping circuit 638 receives signals from all of the pixels via the row summing circuits 620, in this example, which may then output signals to a dynamic switching circuit 640, which generates a single energy and timing signal 642 …” in the last complete column 6 paragraph), wherein the time information determination circuit includes a differential unit connected to the one or more photoelectric converters (e.g., “… band-pass filter reduces noise and allows selection of high-frequency/fast­rising signal components. For BGO (bismuth germanate) crystals, typical rise times of the row-sum signals are approximately 90 ns, while shaped signals have rise times of approximately 45 ns. Thus, the pulse widths are also reduced to about 250 ns …” in the last complete column 8 paragraph); and
(b) a processing engine, configured to generate an image based on the energy information and the time information (e.g., “… Image generation occurs in which data is pre-processed, reconstructed (using for example FBP), and image post-processing may be applied …” in the first column 6 paragraph).
	In regard to claim 2 which is dependent on claim 1, Ng et al. also disclose that the scintillator array includes a plurality of scintillation crystals, and each of the one or more photoelectric converters is coupled to one or more of the plurality of scintillation crystals (e.g., “… modules of gamma ray detectors 122 described include a pixelated scintillator material or scintillator crystal array 400 and a silicon photomultiplier (SiPM) array 402 …” in the last complete column 5 paragraph).
	In regard to claim 3 which is dependent on claim 1, Ng et al. also disclose that the one or more photoelectric converters are arranged in M rows and N columns, and the one or more energy information determination circuits include:  M first energy information determination circuits, wherein each of the M first energy information determination circuits is connected to each photoelectric converter in one row of the M rows of photoelectric converters (e.g., “… N summing circuits that are each electrically connected to a respective row of M individual photosensors …” in the second column 3 paragraph); and N second energy information determination circuits, wherein each of the N second energy information determination circuits is connected to each photoelectric converter in one column of the N columns of photoelectric converters (e.g., “… M summing circuits that are each electrically connected to a respective column of N individual photosensors …” in the second column 3 paragraph).
	In regard to claim 4 which is dependent on claim 3, Ng et al. also disclose that the M and the N each is an integer from 1 to 20 (e.g., “… M is equal to 4 and N is equal to 4 …” in the second column 6 paragraph).
	In regard to claim 5 which is dependent on claim 4, Ng et al. also disclose that the M and the N are equal to 2 (e.g., “… less than 4 pixelated scintillators may be used in each direction of the array …” in the second column 6 paragraph).
	In regard to claim 7 which is dependent on claim 1, Ng et al. also disclose a decoder connected to the one or more energy information determination circuits and configured to determine locations of the interaction points based on the energy information (e.g., “… Output of each of the column and row summing circuits 618, 620 may be sent to a row and column address encoder 634, which may encode and output the row and column address information as a hit position signal 636 …” in the last column 6 paragraph).
	In regard to claim 9 which is dependent on claim 1, Ng et al. also disclose that the time information includes a time point when the scintillator array interacts with the plurality of photons (e.g., “… Light output from the crystal array 400 is converted to an electrical signal in the SiPM array 402, to indicate the 2-dimensional location and total energy and timing of the gamma ray photon …” in the last complete column 5 paragraph).
	In regard to claim 10 which is dependent on claim 1, Ng et al. also disclose that the scintillator array is made of bismuth germanium oxide (BGO) crystals (e.g., “… BGO (bismuth germanate) crystals …” in the last complete column 8 paragraph).
	In regard to claim 11 which is dependent on claim 1, Ng et al. also disclose that the photoelectric converter is a silicon photomultiplier (e.g., “… silicon photomultiplier (SiPM) array 402 …” in the last complete column 5 paragraph).
	In regard to claim 12, Ng et al. disclose a system, comprising:
(a) a gantry including a detecting area in which an object is scanned (e.g., “… gantry 102 having an opening 104. A patient table 106 is positioned on a support structure 108, and patient table 106 is axially controllable such that a patient (not shown) positioned on table 106 may be positioned within opening 104 …” in the next to last column 4 paragraph);
(b) a detector configured to receive a plurality of photons that are emitted from the object, the detector comprising a plurality of detection modules, wherein each of the plurality of detection modules includes:
(b1) a scintillator array, the scintillator array interacting with a plurality of photons at respective interaction points to generate a plurality of optical signals (e.g., “… modules of gamma ray detectors 122 described include a pixelated scintillator material or scintillator crystal array 400 and a silicon photomultiplier (SiPM) array 402. The scintillator crystal array 400 scintillates (i.e., converts the absorbed energy into light) when a gamma ray photon collides therewith …” in the last complete column 5 paragraph);
(b2) one or more photoelectric converters coupled to the scintillator array and configured to convert the plurality of optical signals to one or more electric signals, each of the one or more electric signals including an energy signal and a time signal (e.g., “… Light output from the crystal array 400 is converted to an electrical signal in the SiPM array 402, to indicate the 2-dimensional location and total energy and timing of the gamma ray photon …” in the last complete column 5 paragraph);
(b3) one or more energy information determination circuits configured to generate energy information based on the one or more energy signals, each of the one or more energy information determination circuits including a differential adder, and the differential adder being connected to at least one photoelectric converter of the one or more photoelectric converters (e.g., “… summing circuits to accumulate row and column signals from a subset of the scintillator pixels in an array. After pulse processing, dynamic switching circuit is used to obtain the final energy and timing signal from the row or column signals …” in the second column 6 paragraph); and
(b4) a time information determination circuit connected to the one or more photoelectric converters and configured to generate time information based on the one or more time signals (e.g., “… pulse shaping circuit 638 receives signals from all of the pixels via the row summing circuits 620, in this example, which may then output signals to a dynamic switching circuit 640, which generates a single energy and timing signal 642 …” in the last complete column 6 paragraph), wherein the time information determination circuit includes a differential unit connected to the one or more photoelectric converters (e.g., “… band-pass filter reduces noise and allows selection of high-frequency/fast­rising signal components. For BGO (bismuth germanate) crystals, typical rise times of the row-sum signals are approximately 90 ns, while shaped signals have rise times of approximately 45 ns. Thus, the pulse widths are also reduced to about 250 ns …” in the last complete column 8 paragraph); and
(c) a processing engine configured to generate an image based on the energy information and the time information (e.g., “… Image generation occurs in which data is pre-processed, reconstructed (using for example FBP), and image post-processing may be applied …” in the first column 6 paragraph).
	In regard to claim 13 which is dependent on claim 12, Ng et al. also disclose that the scintillator array includes a plurality of scintillation crystals, and each of the one or more photoelectric converters is coupled to one or more of the plurality of scintillation crystals (e.g., “… modules of gamma ray detectors 122 described include a pixelated scintillator material or scintillator crystal array 400 and a silicon photomultiplier (SiPM) array 402 …” in the last complete column 5 paragraph).
	In regard to claim 14 which is dependent on claim 12, Ng et al. also disclose that the one or more photoelectric converters are arranged in M rows and N columns, and the one or more energy information determination circuits include:  M first energy information determination circuits, wherein each of the M first energy information determination circuits is connected to each photoelectric converter in one row of the M rows of photoelectric converters (e.g., “… N summing circuits that are each electrically connected to a respective row of M individual photosensors …” in the second column 3 paragraph); and N second energy information determination circuits, wherein each of the N second energy information determination circuits is connected to each photoelectric converter in one column of the N columns of photoelectric converters (e.g., “… M summing circuits that are each electrically connected to a respective column of N individual photosensors …” in the second column 3 paragraph).
	In regard to claim 15 which is dependent on claim 14, Ng et al. also disclose that the M and the N each is an integer from 1 to 20 (e.g., “… M is equal to 4 and N is equal to 4 …” in the second column 6 paragraph).
	In regard to claim 17 which is dependent on claim 12, Ng et al. also disclose that the detector further includes a decoder connected to the one or more energy information determination circuits and configured to determine locations of the interaction points based on the energy information (e.g., “… Output of each of the column and row summing circuits 618, 620 may be sent to a row and column address encoder 634, which may encode and output the row and column address information as a hit position signal 636 …” in the last column 6 paragraph).
	In regard to claim 19 which is dependent on claim 12, Ng et al. also disclose that the time information includes a time point when the scintillator array interacts with the plurality of photons (e.g., “… Light output from the crystal array 400 is converted to an electrical signal in the SiPM array 402, to indicate the 2-dimensional location and total energy and timing of the gamma ray photon …” in the last complete column 5 paragraph).
	In regard to claim 20, Ng et al. disclose a method, comprising:
(a) interacting with a plurality of photons at respective interaction points to generate a plurality of optical signals (e.g., “… modules of gamma ray detectors 122 described include a pixelated scintillator material or scintillator crystal array 400 and a silicon photomultiplier (SiPM) array 402. The scintillator crystal array 400 scintillates (i.e., converts the absorbed energy into light) when a gamma ray photon collides therewith …” in the last complete column 5 paragraph);
(b) converting the plurality of optical signals to one or more electric signals by one or more photoelectric converters, each of the one or more electric signals including an energy signal and a time signal (e.g., “… Light output from the crystal array 400 is converted to an electrical signal in the SiPM array 402, to indicate the 2-dimensional location and total energy and timing of the gamma ray photon …” in the last complete column 5 paragraph);
(c) generating energy information based on the one or more energy signals by one or more energy information determination circuits, each of the one or more energy information determination circuits directly connecting to at least one photoelectric converter of the one or more photoelectric converters (e.g., “… summing circuits to accumulate row and column signals from a subset of the scintillator pixels in an array. After pulse processing, dynamic switching circuit is used to obtain the final energy and timing signal from the row or column signals …” in the second column 6 paragraph);
(d) generating time information based on the one or more time signals by a time information determination circuit, the time information determination circuit including a differential unit connected to the one or more photoelectric converters (e.g., “… pulse shaping circuit 638 receives signals from all of the pixels via the row summing circuits 620, in this example, which may then output signals to a dynamic switching circuit 640, which generates a single energy and timing signal 642 … band-pass filter reduces noise and allows selection of high-frequency/fast­rising signal components. For BGO (bismuth germanate) crystals, typical rise times of the row-sum signals are approximately 90 ns, while shaped signals have rise times of approximately 45 ns. Thus, the pulse widths are also reduced to about 250 ns …” in the last complete column 6 paragraph and the last complete column 8 paragraph); and
(e) generating an image based on the energy information and the time information (e.g., “… Image generation occurs in which data is pre-processed, reconstructed (using for example FBP), and image post-processing may be applied …” in the first column 6 paragraph).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 3-6 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fu et al. (US 2018/0038966) in view of Ng et al. (US 9,903,961).
	In regard to claims 3-6 which are dependent on claim 1, Fu et al. also disclose that the one or more photoelectric converters are arranged in M rows and N columns (e.g., “… Energy channel 210 includes summer/weighting circuit 212 … circuit is configured to generate a weighted sum of the energy signals as well as the row and column coordinates from all SiPMs in the array …” in paragraph 14) and the one or more energy information determination circuits further includes an analog to digital converter (e.g., “… Control/processing logic circuit 240 registers the position of pixel channels having hits (i.e., radiation events). The timing, energy, and two-dimensional position informa­tion of a radiation event are sent to an external processor (e.g., time-to-digital converter (TDC), field programmable gate array, microcontroller, microprocessor, etc.) for further processing …” in paragraph 20).  The device of Fu et al. lacks an explicit description that the one or more energy information determination circuits include M first energy information determination circuits and N second energy information determination circuits, wherein each of the M first energy information determination circuits is connected to each photoelectric converter in one row of the M rows of photoelectric converters and wherein each of the N second energy information determination circuits is connected to each photoelectric converter in one column of the N columns of photoelectric converters, and wherein the M and the N are equal to 2.  However, summer/weighting circuits are well known in the art (e.g., see “… It is also contemplated that more or less than 4 pixelated scintillators may be used in each direction of the array … MxN pixels 614 and the 50 respective MxN photosensors 616. Includes column summing circuits 618 and row summing circuits 620. Each of the summing circuits may include a summing circuit that includes, for instance, an operational amplifier that may be used to sum signals in each of the N rows 602 and M columns 606. As can be seen, each of the column summing circuits 618 is coupled to the photosensors 616 in the respective column. Likewise, each of the row summing circuits 620 is coupled to photosensors 616 in the respective row. For instance, column summing circuit 622 is electrically connected to each photosensor 624 that is within one respective column 626 of pixels. As another example, row summing circuit 628 is electrically connected to each photosensor 630 within row 632 of pixels. Output of each of the column and row summing circuits 618, 620 may be sent to a row and column address encoder 634, which may encode and output the row and column address information as a hit position signal 636. A pulse shaping circuit 638 receives signals from all of the pixels via the row summing circuits 620, in this example, which may then output signals to a dynamic switching circuit 640, which generates a single energy and timing signal 642. The multiplexer circuit thus achieves an MxN-to-1 channel reduction ratio …” in the second and fourth column 6 paragraphs of Ng et al.).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional summer/weighting circuit (e.g., comprising “multiplexer circuit” that “achieves an MxN-to-1 channel reduction ratio”) for the unspecified summer/weighting circuit of Fu et al. and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a known conventional summer/weighting circuit (e.g., including M=2 first energy information determination circuits and N=2 second energy information determination circuits, wherein each of the M=2 first energy information determination circuits is connected to each photoelectric converter in one row of the M=2 rows of photoelectric converters and wherein each of the N=2 second energy information determination circuits is connected to each photoelectric converter in one column of the N=2 columns of photoelectric converters) as the unspecified summer/weighting circuit of Fu et al.
	In regard to claim 14 which is dependent on claim 12, the cited prior art is applied as in claim 3 above.
	In regard to claim 15 which is dependent on claim 14, the cited prior art is applied as in claim 4 above.
	In regard to claim 16 which is dependent on claim 14, the cited prior art is applied as in claim 6 above.
Response to Arguments
Applicant’s arguments with respect to the amended claims have been fully considered but some are moot in view of the new ground(s) of rejection.  Applicant's remaining arguments filed 22 February 2022 have been fully considered but they are not persuasive.
Applicant argues that the claims are patentable because the cited prior art fails to disclose “one or more energy information determination circuits configured to generate energy information based on the one or more energy signals, each of the one or more energy information determination circuits including a differential adder, and the differential adder being connected to at least one photoelectric converter of the one or more photoelectric converters; and a time information determination circuit connected to the one or more photoelectric converters and configured to generate time information based on the one or more time signals, wherein the time information determination circuit includes a differential unit connected to the one or more photoelectric converters” as recited in amended claim 1 with emphases by applicant.  Examiner respectfully disagrees.  The specification discloses (paragraphs 49 and 50) that “… differential adder (e.g., the differential adder 530, the differential adder 535) may sum up electric signals from each of the photoelectric converters in the corresponding row/column … differential unit 630 may process one or more time signals. Exemplary processing of the time signal may include summation, accelerating, smoothing, denoising, etc. …”.  Thus within the context of the specification as filed, the “differential adder” is any structure that “sum up electric signals” and the “differential unit” is any structure that “process one or more time signals”.  Therefore, the cited prior art teaches or suggests all limitation as arranged in the claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shun Lee whose telephone number is (571)272-2439.  The examiner can normally be reached on Tuesday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on (571)272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SL/
Examiner, Art Unit 2884

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884